           Case 1:20-cv-01130-RJL Document 17-2 Filed 10/12/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



DIGOIL,

                       Petitioner,

          v.                                          Civil Action No. 20-1130 (RJL)
Democratic Republic of Congo,

                       Respondent.




                                        [Proposed] Order

          Pursuant to 28 U.S.C. § 1608(e) and Federal Rule of Civil Procedure 55, and upon

consideration of Petitioner DIGOIL’s Motion for Default Judgment and the Clerk of Court’s entry

of default as to Respondent Democratic Republic of Congo (“DRC”), it is hereby

          ORDERED that Petitioner DIGOIL’s Motion for Default Judgment is GRANTED; it is

further

          ORDERED that Petitioner DIGOIL shall have judgment by default against Respondent

DRC (1) confirming the arbitral award issued on November 7, 2018 in International Chamber of

Commerce Arbitration No. 22370/DDA against DRC, and (2) ordering DRC to pay

$619,270,111.62, prejudgment interest at a rate of 5.03%, compounded annually, from the date of

November 7, 2018 until the date when judgment is entered, and postjudgment interest at the rate

specified in 28 U.S.C. § 1961.


Dated:                        , 2020.

                                                           United States District Judge
